DETAILED ACTION
Claims 1-20 are presented for examination.
IDS filed on 5/4/22 is considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 11,356,355 (hereinafter Fisher), in view of Shimozono et al., U.S. Publication Number 2009/0157846, hereinafter Shimozono. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.  
Fisher discloses, receiving, by a switch configured with and managed by a software defined networking (SDN) architecture, information for the SDN architecture (claim 1); using, at least one table being configured for use in the SDN architecture and comprising routing information, to translate the information into a fiber channel port for a storage area network (SAN) (claim 1); and routing, by the switch, a portion of traffic over a SAN according to the routing information in the at least one table, in response to using the at least one table (claim 1).  Fisher doesn’t explicitly disclose the use of world wide name (WWN) in the request to translate to Port information in the routing table in order to route the traffic.  However, Shimozono teaches the use of WWN and routing table to map WWN into port ID for the incoming request.  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea of use of WWN of Shimozono into Fisher because both Shimozono and Fisher disclose using a switch to route incoming traffic with a routing table, and Shimozono suggests the use well known WWN to identify the source and destination, which allow Fisher to expand its invention to be implemented in a wider range of information. 

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Referring to claims 5, 12, and 19, the claims recite the limitation "wherein the switch is configured cause a SAN zone for the traffic by routing the portion of the traffic to the fiber channel port and by dropping another portion of the traffic, in response to using the at least one table to translate the world wide name information", which renders the claim vague and indefinite.  The examiner is not able to determine how to cause a SAN zone by routing the portion of the traffic to the fiber channel port and by dropping another portion of the traffic.  Clarification is needed.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimozono et al., U.S. Publication Number 2009/0157846, hereinafter Shimozono, in view of De Foy et al., US Patent Publication Number 2016/0197831, hereinafter Foy.
Referring to claim 1, Shimozono discloses a computer-implemented method (page 1 [0002]) comprising: 
receiving, by a switch (SAN switch), world wide name information (abstract, page 8 [0142], receiving the port switching request at the switch comprises the WWN of the switching target port and the WWN of the switching destination port);
using, at least one table and comprising routing information, to translate the world wide name information into a fiber channel port for a storage area network (SAN) (page 9 [0145], page 4 [0067]) routing table is used for switching/routing and translating/mapping); and 
routing, by the switch, a portion of traffic over a SAN according to the routing information in the at least one table, in response to using the at least one table to translate the world wide name information (page 9 [0145], page 4 [0067]) routing table is used for switching/routing and translating/mapping).
Shimozono does not explicitly teach the switch and routing table are configured with and managed by a software defined networking (SDN) architecture.
Foy discloses a switching and routing system using routing table which are configured with and managed by a software defined networking (SDN) architecture (abstract, [0154][0361][0399]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea of a switch and routing table configured with and managed by a software defined networking (SDN) architecture of Foy into Shimozono because both Shimozono and Foy discloses routing using a routing table at a switch, and Foy further suggests the switch could be configured with and managed by a software defined networking (SDN) architecture. 
A person with ordinary skill in the art would have been motivated to make the modification to Shimozono to all the switching/routing technique of Shimozono to be implemented on the system that was configured with and managed by a software defined networking (SDN) architecture.
Referring to claim 2, Shimozono in view of Foy, discloses the computer-implemented method of claim 1, wherein the world wide name information comprises a source world wide name (page 8 [0142], page 4 [0066], [0067], receiving the port switching request at the switch comprises the WWN of the switching target port and the WWN of the switching destination port).
Referring to claim 3, Shimozono in view of Foy, discloses the computer-implemented method of claim 1, wherein the world wide name information comprises a destination world wide name (page 8 [0142], page 4 [0066], [0067], receiving the port switching request at the switch comprises the WWN of the switching target port and the WWN of the switching destination port).
Referring to claim 4, Shimozono in view of Foy, discloses the -implemented method of claim 1, wherein the world wide name information comprises a source world wide name and a destination world wide name (page 8 [0142], page 4 [0066], [0067], receiving the port switching request at the switch comprises the WWN of the switching target port and the WWN of the switching destination port).
Referring to claim 6, Shimozono in view of Foy, discloses the computer-implemented method of claim 1, wherein the switch is configured to receive the world wide name information from an endpoint device (page 8 [0130], request comprises WWN is received from management terminal 300).
Referring to claim 7, Shimozono in view of Foy, discloses the computer-implemented method of claim 1, wherein the switch is configured route the portion of the traffic over the SAN to an endpoint device (see figure 10, information are routed from and to management terminal).
Referring to claims 8-11, 13-18, and 20, the claims encompass the same scope of the invention as that of the claims 1-4, 6, 7.   Therefore, claims 8-11, 13-18, and 20 are rejected on the same ground as the claims 1-4, 6, 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992. The examiner can normally be reached M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
December 4, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447